Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant's Preliminary Amendment filed February 26, 2021 is acknowledged.
-	Claim(s) 13, 15, 18 is/are amended
-	Claim(s) 1-18 is/are pending in the application.

Priority
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2020/089984 filed on May 13, 2020.

Drawings
Examiner acknowledges the replacement drawings filed February 26, 2021.
Specification
Examiner acknowledges the substitute specification filed February 26, 2021.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-18 are allowed.
The claimed invention (claim 1 as representative of the independent claims) recites “ A pixel driving method for driving a pixel unit, wherein the pixel unit comprises a pixel driving circuit, the pixel driving circuit comprises a driving transistor, a storage capacitor, and a data writing circuit, a control electrode of the driving transistor is coupled to a first terminal of the data writing circuit and a first terminal of the storage capacitor, a first electrode of the driving transistor is coupled to a second terminal of the storage capacitor, and a second terminal of the data writing circuit is coupled to a data line; and the pixel driving method comprises: supplying a data voltage into the data line, and controlling the first terminal of the data writing circuit and the second terminal of the data writing circuit to be connected; controlling the data line to be in a floating state, and 

The following prior arts are representative of the state of the prior art:  
Nakajima, U.S. Patent Publication No. 20020033809 (paragraph 0048)
Eriguchi et al, U.S. Patent Publication No. 20060227628 (figures 9, 11, 14) 
Kudo et al, U.S. Patent Publication No. 20060227638 (paragraphs 0004, 0007 and figures 2, 9)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including supplying a data voltage into the data line, and controlling the first terminal of the data writing circuit and the second terminal of the data writing circuit to be connected; controlling the data line to be in a floating state, and maintaining connection between the first terminal of the data writing circuit and the second terminal of the data writing circuit, so as to reduce a gate-source voltage of the driving transistor.
Independent claim 7 recites similar allowable subject matter.
	
These features find support at least at figure 4 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-18 are allowed.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bae et al, U.S. Patent Publication No. 20110122119 (figure 6), Li et al, U.S. Patent Publication No. 20170110055 (pixel circuit).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Dorothy Harris/Primary Examiner, Art Unit 2625